Cook, J.,
concurring in judgment. I concur in the decision to reverse the judgment of the court of appeals and reinstate the trial court’s judgment, but respectfully do so for a different reason. I would not reach the issue of whether the communications by appellants and cross-appellees to DAS and the city were *17published on a privileged occasion because I would hold that Abell failed to establish a prima facie case in that it failed to show that the statements at issue were false.
In a defamation claim, one of the elements necessary for the plaintiff to establish a prima facie case is the falsity of the statements at issue. See Hersch v. E.W. Scripps Co. (1981), 3 Ohio App.3d 367, 374, 3 OBR 430, 438, 445 N.E.2d 670, 678; and Tohline v. Cent. Trust Co., N.A. (1988), 48 Ohio App.3d 280, 284, 549 N.E.2d 1223, 1228. Although the court of appeals found that the WISH tape itself was not defamatory and the information related concerning the tape was accurate, the court further determined that “the problem arises when Rarey attempted to use the videotape to support his other statements because no one provided information showing that the failure to inspect the elevators was the result of a disgruntled employee and was not condoned by Abell.” The court, therefore, placed the burden on Rarey and Local 37 to produce information mitigating the factual content of the tape.
The court of appeals’ opinion presumes that because Abell’s problems in Indiana were the result of a disgruntled employee as shown by the WISH tape, such shortcoming should not reflect on the reputation of his employer. The admittedly true information on the tape was that the company through its employees had falsified safety and maintenance records. A corporation, however, acts only through its agents and employees. Abell’s own witnesses confirmed that Abell was paid more than $40,000 to maintain, test and inspect the elevators at Logansport and that the tests were not in fact performed. Thus, whether Abell condoned the acts of a disgruntled employee is not relevant to whether the statements asserted by Rarey were false.
The remaining statements in Rarey’s letter are statements of his personal opinions based solely on the WISH tape. Rarey wrote: “As a taxpayer I do not think either quality or safety should be sacrificed or compromised. * * * I feel that an operation based on deceit and bilking the public has no place in the central Ohio area.” (Emphasis added.) Rarey’s letter specifically states that his opinion and evaluations are substantiated by the WISH tape and leaves no reasonable person to believe that he was asserting any fact other than the content of the WISH tape. Since that tape, by Abell’s own admissions, contained true and accurate information, I concur with the majority decision to reverse the judgment of the court of appeals and reinstate the directed verdict of the trial court.
Moyer, C.J., concurs in the foregoing opinion.